Citation Nr: 1631053	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals, post-operative right shoulder superior labrum anterior and posterior (SLAP) labral tear (dominant), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

In an August 1, 2016 letter, the Veteran, through his authorized representative, withdrew his claim for an increased rating for residuals, post-operative right shoulder SLAP labral tear (dominant), currently rated as 30 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating for residuals, post-operative right shoulder SLAP labral tear (dominant), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2015). 

On August 1, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for service-connected residuals, post-operative right shoulder SLAP labral tear (dominant) disability.  Hence, there remains no allegation of errors of fact or law for appellate consideration on this issue.  In the same correspondence, the Veteran withdrew his request for his scheduled Board hearing.  

Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and as such, the issue is dismissed. 


ORDER

The claim for an increased rating for residuals, post-operative right shoulder SLAP labral tear (dominant), is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


